Title: To Benjamin Franklin from Lotbinière, 26 March 1783
From: Lotbinière, Michel-Alain Chartier de
To: Franklin, Benjamin


Monsieurparis, petit hôtel de Lordat Rue de Bourgogne près la place du palais bourbon, le 26 mars 1783.—
J’ai l’honneur de vous informer que Mr. de Rayneval m’a marqué dans Sa lettre du 24, que M. le Comte de Vergennes devoit vous remettre, le premier jour que vous vous rendriez a la Cour, un Mémoire au Sujet de mes deux Seigneuries a la tête du lac Champlain. Quelque décidé que je fusse a attendre Cette justice des seuls mouvemens de Votre Excellence auprès des Etats-unis de l’Amérique, il m’a Eté aisé de sentir, lorsque j’ai Eu l’honneur de la voir a Ce Sujet, que je la mettrois beaucoup plus a son aise Sur les Services que je la voyois toute portée a me rendre, par une pareille démarche de la part du gouvernement françois.
Au moyen du Memoire Ministèriel qui doit vous Etre remis au premier instant, S’il ne l’a pas desja Eté, les papiers que j’avois Eu l’honneur de vous laisser, Monsieur, pour vous mettre particulierement au fait de la chose vous deviennent totalement inutiles, Et je vous serai infiniment obligé de vouloir bien me les renvoyer sous Couvert fermé de Votre Cachet, Etant la minute même de la majeure partie de mon travail a ce sujet.
J’ai l’honneur d’Etre avec beaucoup de Respect Monsieur Vôtre tres humble Et tres obeissant serviteur
Lotbiniere.

P.S. Si Votre Excellence a la bonté de m’indiquer un jour Et l’heure a laquelle je pourrois sans indiscretion me rendre a son hôtel j’aurois l’honneur de m’y présenter.—CL.—oserois-je la supplier de Vouloir Exprimer pour moi a Monsr. son fils, les choses les plus particulieres Et les plus gracieuses.

 
Notation: Lotbiniere 26 Mars 1783.
